        Case 20-32546-mvl7 Doc 20 Filed 01/12/21                 Entered 01/12/21 12:09:37              Page 1 of 1




BTXN 112 (rev. 10/02)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                       §
Omar Garza Sr                                                §    Case No.: 20−32546−mvl7
Maria Elena Garza                                            §    Chapter No.: 7
                                          Debtor(s)          §


          ORDER APPROVING TRUSTEE REPORT AND DISCHARGING TRUSTEE
      The Trustee appointed in the above listed case has filed the Trustee's Report. It is, therefore

      ORDERED that the trustee be discharged.



DATED: 1/12/21                                   FOR THE COURT:
                                                 Robert P. Colwell, Clerk of Court

                                                 by: /s/S. Dugan, Deputy Clerk
